Case 1:20-cv-03028-LTB-NYW Document 64-15 Filed 07/14/21 USDC Colorado Page 1 of
                                      10




                             EXHIBIT P
Case 1:20-cv-03028-LTB-NYW Document 64-15 Filed 07/14/21 USDC Colorado Page 2 of
                                      10


TRADES                                                    AUTOMATED CONSUMER DISPUTE VERIFICATION                                                                                      EQUIFAX

Control Number                   99990120061910101                                                    Dispute 1                         [ 053 ] CONSUMER STATES INACCURATE INFORMATION.
                                                                                                                                       PROVIDE OR CONFIRM COMPLETE ID AND VERIFY ALL
Origin NCRA                      EFX                        Bureau Code          9999
                                                                                                                                       ACCOUNT INFORMATION.
Date Created                     04/29/2020                 Response Due         05/20/2020
                                                                                                      Dispute 2
Subscriber Code                  164PZ00942
Account Number                   1361701014
Grantor Name                     WYN Resort Development, Inc.
                                                                                                      FCRA Relevant Information        CONSUMER STATES INACCURACY ON ITEM
Responder Name                   Levelyn Barber
Responder Phone                  702-227-3217               Response Date        05/05/2020
Response Code                       Verified As Reported              Modified as Shown                                                        Delete Account                 Delete Fraud


Reported Consumer Identity                                                                            Same        Modified Consumer Identity
Name                             REMALY MARK D                                                                    Name                          REMALY MARK
AKA/FN                           REMALY MARK DONALD                                                               AKA/FN
Address                          1137 MAPLE CIR, BROOMFIELD, CO 80020                                             Address                       1137 MAPLE CIR, BROOMFIELD, CO 80020
Previous                         770 P ST NW APT 515, WASHINGTON, DC 20001                                        Previous
SSN                                      -4437                                                                    SSN                                  -4437
DOB                                     /1985                                                                     DOB                                  1985
Phone                            202-215-4237                                                                     Phone                         202-215-4237


          Account Type                          ECOA                            Date Open                       Type & Rate                                      Narratives
               0A                                     I                           10/2017                               8              [ 213 ] INVOLUNTARY REPOSSESSION


           Credit Limit                     High Credit                       Current Balance                     Past Due
                                                 $0                                 $0                               $0


      Original Charge Off              Date Ist Delinquency                  Last Payment Date                  Date Closed
                                            11/01/2017


      Activity Designator              Creditor Classification                  Purchased/Sold To Name/Original Creditor                    Purchase Indicator                Mortgage Id Number




  Terms Duration            Term Frequency                 Monthly Payment           Actual Payment           Defered Pay Start Date         Ballon Payment                   Ballon Payment Due
                            [M] MONTHLY                          $0




Consumer Info Indicator


Compliance Condition Code


Special Comment Code                         [ BI ]


Account Status                               [ 96 ] Merchandise was repossessed by credit grantor; there may be a balance due


Payment Rating




TRADES                                                    AUTOMATED CONSUMER DISPUTE VERIFICATION                                                                                      EQUIFAX


                                                                                                Images Sent
                                                                                         DD09685804262000480.TIF




Printed 11/03/2020                Proprietary and Confidential to Equifax Information Services LLC-Use Pursuant to Company Instruction                                             Page 1 of 9




                                                                                                                                                                                             REM0349
Case 1:20-cv-03028-LTB-NYW Document 64-15 Filed 07/14/21 USDC Colorado Page 3 of
                                      10




Printed 11/03/2020   Proprietary and Confidential to Equifax Information Services LLC-Use Pursuant to Company Instruction   Page 2 of 9




                                                                                                                                   REM0350
Case 1:20-cv-03028-LTB-NYW Document 64-15 Filed 07/14/21 USDC Colorado Page 4 of
                                      10


HISTORICAL ACCOUNT DATA                         AUTOMATED DISPUTE CONSUMER VERIFICATION                                                            EQUIFAX




     Month       Balance Scheduled Pmt Amt   Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due   Type of Loan   Activity Designator

  MAR-2020




     Month       Balance Scheduled Pmt Amt   Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due   Type of Loan   Activity Designator

  FEB-2020




     Month       Balance Scheduled Pmt Amt   Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due   Type of Loan   Activity Designator

  JAN-2020




     Month       Balance Scheduled Pmt Amt   Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due   Type of Loan   Activity Designator

  DEC-2019




Printed 11/03/2020        Proprietary and Confidential to Equifax Information Services LLC-Use Pursuant to Company Instruction                 Page 3 of 9




                                                                                                                                                        REM0351
Case 1:20-cv-03028-LTB-NYW Document 64-15 Filed 07/14/21 USDC Colorado Page 5 of
                                      10


     Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator

  NOV-2019




     Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator

  OCT-2019




     Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator
                     $9249                                                            $0                                         Time Share Loan
  SEP-2019




     Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator
                     $9249                                                            $0                                         Time Share Loan
  AUG-2019




Printed 11/03/2020           Proprietary and Confidential to Equifax Information Services LLC-Use Pursuant to Company Instruction                  Page 4 of 9




                                                                                                                                                            REM0352
Case 1:20-cv-03028-LTB-NYW Document 64-15 Filed 07/14/21 USDC Colorado Page 6 of
                                      10


     Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator
                     $9249                                                            $0                                         Time Share Loan
   JUL-2019




     Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator
                     $9249                                                            $0                                         Time Share Loan
  JUN-2019




     Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator
                     $9249                                                            $0                                         Time Share Loan
  MAY-2019




     Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator
                     $9249                                                            $0                                         Time Share Loan
  APR-2019




Printed 11/03/2020           Proprietary and Confidential to Equifax Information Services LLC-Use Pursuant to Company Instruction                  Page 5 of 9




                                                                                                                                                            REM0353
Case 1:20-cv-03028-LTB-NYW Document 64-15 Filed 07/14/21 USDC Colorado Page 7 of
                                      10


     Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator
                     $9249                                                            $0                                         Time Share Loan
  MAR-2019




     Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator
                     $9249                                                            $0                                         Time Share Loan
  FEB-2019




     Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator
                     $9249                                                            $0                                         Time Share Loan
  JAN-2019




     Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator
                     $9249                                                            $0                                         Time Share Loan
  DEC-2018




Printed 11/03/2020           Proprietary and Confidential to Equifax Information Services LLC-Use Pursuant to Company Instruction                  Page 6 of 9




                                                                                                                                                            REM0354
Case 1:20-cv-03028-LTB-NYW Document 64-15 Filed 07/14/21 USDC Colorado Page 8 of
                                      10


     Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator
                     $9249                                                            $0                                         Time Share Loan
  NOV-2018




     Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator
                     $9249                                                            $0                                         Time Share Loan
  OCT-2018




     Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator
                     $9249                                                            $0                                         Time Share Loan
  SEP-2018




     Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator
                     $9249                                                            $0                                         Time Share Loan
  AUG-2018




Printed 11/03/2020           Proprietary and Confidential to Equifax Information Services LLC-Use Pursuant to Company Instruction                  Page 7 of 9




                                                                                                                                                            REM0355
Case 1:20-cv-03028-LTB-NYW Document 64-15 Filed 07/14/21 USDC Colorado Page 9 of
                                      10


     Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator
                     $9249                                                            $0                                         Time Share Loan
   JUL-2018




     Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator
                     $9249                                                            $0                                         Time Share Loan
  JUN-2018




     Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator
                     $9249                                                            $0                                         Time Share Loan
  MAY-2018




     Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator

  APR-2018




Printed 11/03/2020           Proprietary and Confidential to Equifax Information Services LLC-Use Pursuant to Company Instruction                  Page 8 of 9




                                                                                                                                                            REM0356
Case 1:20-cv-03028-LTB-NYW Document 64-15 Filed 07/14/21 USDC Colorado Page 10 of
                                       10


HISTORICAL ACCOUNT DISPUTE REASON                     AUTOMATED DISPUTE CONSUMER VERIFICATION                                   EQUIFAX


                                   No Historical Account Information was disputed.




Printed 11/03/2020   Proprietary and Confidential to Equifax Information Services LLC-Use Pursuant to Company Instruction   Page 9 of 9




                                                                                                                                   REM0357
